Citation Nr: 0713149	
Decision Date: 05/03/07    Archive Date: 05/15/07

DOCKET NO.  04-43 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. McElwain




INTRODUCTION

The veteran had active service from November 1943 to October 
1945, September 1949 to September 1953, and October 1956 to 
December 1964, with four years and 10 months of additional 
service.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of October 2002 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).


FINDING OF FACT

The appellant did not live continuously with the veteran from 
the date of marriage until the date of the veteran's death.


CONCLUSION OF LAW

The requirements for recognition of the appellant as the 
veteran's surviving spouse for VA death benefit purposes have 
not been met.  38 U.S.C.A. §§ 101(3), 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.53 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA law provides for death indemnity compensation (DIC) 
benefits to a veteran's surviving spouse because of a 
service-connected death occurring after December 31, 1956.  
38 U.S.C.A. § 101(14) (West 2002); 38 C.F.R. § 3.5 (2006).  
To be considered a "surviving spouse" of a veteran, the 
applicant must have been the veteran's spouse at the time of 
his death and have lived continuously with him from the date 
of their marriage to the date of his death, except where 
there was a separation due to the misconduct of the veteran 
or procured by the veteran without fault of the spouse.  38 
C.F.R. § 3.50(b). 

The appellant and the veteran were married in May 1969.  See 
Wedding certificate.  There is no evidence that the veteran 
and appellant were divorced prior to his death.  Although the 
appellant submitted a statement in February 2005 reporting 
that she lived with the veteran until the day he died, a July 
2002 VA treatment record shows that the veteran and the 
appellant were separated for the 12 years prior to his death, 
with the appellant living with someone else.  These records 
indicate that both the veteran and the appellant reported 
they had been separated for that period.  See July 2002 VA 
treatment records.  The Board finds the histories reported in 
the July 2002 records more probative than the appellant's 
subsequent statement submitted for this claim.  Consequently, 
there is no "continuous cohabitation" from the date of 
marriage, in the literal meaning of the term.  

The regulations provide an exception, however, for certain 
circumstances where there has been a separation.  38 C.F.R. § 
3.53(a).  Temporary separations which ordinarily occur, 
including those caused for the time being through fault of 
either party, will not break the continuity of the 
cohabitation.  Id.  Additionally, if the evidence establishes 
that the separation was by mutual consent and that the 
parties lived apart for purposes of convenience, health, 
business, or any other reason that did not show intent on the 
part of the surviving spouse to desert the veteran, the 
continuity of the cohabitation will not be considered as 
having been broken.  Id.

A two-part test has been identified to determine whether a 
spouse can be deemed to have continuously cohabited with a 
veteran even if a separation has occurred.  Gregory v. Brown, 
5 Vet. App. 108 (1993).  First, the spouse must be free of 
fault in the initial separation.  Id. at 112.  Second, the 
separation must have been procured by the veteran or due to 
his misconduct, with the fault determination based on an 
analysis of the conduct at the time of separation.  Id.

In August 2005, the RO sent the veteran a letter informing 
her that she needed to provide evidence of continuous 
cohabitation and/or an explanation of the separation.  The 
appellant did not provide the requested evidence.  The 
appellant did submit a statement asserting that she cared for 
the veteran in the years before his death and was legally 
married to him.  See March 2006 statement.  Although the 
Board understands the appellant's position, the regulations 
define "surviving spouse" in such a way that the appellant 
is precluded by law from receiving DIC benefits.  The 
evidence indicates that the appellant had not lived with the 
veteran for 12 years and that she lived with someone else.  A 
12 year separation cannot be considered temporary.  Further, 
there is no indication that the separation was due solely to 
the veteran's fault, and the fact that the veteran and 
appellant remained in contact implies that the separation was 
not due solely to the veteran's misconduct.  

With respect to VA's duties to notify, here, in the August 
2005 RO letter, VA notified the appellant of the evidence 
necessary to substantiate her claim.  VA also satisfied its 
duty to assist because there are no pertinent outstanding 
records, and given the basis of the Board's determination, no 
need for a VA examination.  


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


